Kane, J.,
dissents and votes to affirm in the following memorandum. Kane, J. (dissenting). The judgment of Special Term should be affirmed. Petitioner’s sole complaint is that he was not informed of the decision to revoke his parole “As soon as practicable” (9 NYCRR 8005.20 [f]). Even if this proceeding were treated as one for article 78 review and petitioner succeeded in establishing a violation of the foregoing regulation upon remittal, there would be no basis or warrant for relief under the circumstances presented. At issue in People ex rel. Gonzales v Dalsheim (52 NY2d 9) was whether incarceration in a foreign jurisdiction so removed a parolee from the convenience and practical control of the Parole Board as to excuse compliance with the time limits governing preliminary and final revocation hearings (see Executive Law, § 259-i, subd 3, par [c], cl [i]; par [f], cl [i]). Concluding that the answer depended on the facts of the particular case, the Court of Appeals followed its earlier holdings dealing with in-State prisoners and made the observation, quoted by the majority, that redress for the denial of prompt hearings did not hinge on a demonstration of actual prejudice. Here, however, there is no assertion that the requisite hearings were *949conducted beyond the periods fixed by statute; petitioner simply maintains that the result was not communicated to him in a timely fashion. Inasmuch as the pertinent enactment does not specify when such notification must occur (see Executive Law, § 259-i, subds 3, 4), petitioner’s argument, unlike those developed in Gonzales (supra) and its predecessors (cf. People ex rel. Walsh v Vincent, 40 NY2d 1049; Matter of Beattie v New York State Bd. of Parole, 39 NY2d 445), is wholly founded on due process considerations. Previously, unexcused and protracted delay in notification was addressed in a manner indicating that prejudice is a material element in deciding whether the revocation process violated concepts of fundamental fairness (cf. People ex rel. Knowles v Smith, 78 AD2d 975; People ex rel. Weiner v LeFevre, 78 AD2d 736; People ex rel. Fowler v Warden of Ossining Correctional Facility, 74 AD2d 885) and nothing contained in Gonzales suggests that the absence of prejudice should be ignored in cases of this nature. In this proceeding, the submissions reveal that petitioner was accorded and took an appeal from the decision revoking his parole (see Executive Law, § 259-i, subd 4; 9 NYCRR Part 8006). He does not contend that the alleged delay in receiving notice subsequent to the hearing prevented the taking of this administrative appeal or influenced its outcome. In fact, other than to point out the delay, it does not appear that he set forth any substantive grounds whatever for reversing the decision made at the hearing level. Although petitioner now claims that the terms of his Federal incarceration were adversely affected by the delay, he has still failed to identify any error which might arguably serve to overturn the underlying determination. Thus, assuming some unjustifiable delay took place, it is obvious that petitioner suffered no harm as a result.